                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: TENOFOVIR DISOPROXIL FUMARATE
PRODUCTS LIABILITY LITIGATION                                                       MDL No. 2881


                        ORDER DEEMING MOTION WITHDRAWN


       Before the Panel is a motion by plaintiffs Adrian Holley, et al., filed pursuant to 28 U.S.C.
§ 1407. In their motion, plaintiffs seek centralization in the United States District Court for the
Northern District of California of the actions on the attached Schedule A, for coordinated or
consolidated pretrial proceedings. No responding party has joined in the motion. Movants now seek
to withdraw their Section 1407 motion.

      IT IS THEREFORE ORDERED that plaintiff's motion for transfer under 28 U.S.C. § 1407
is DEEMED WITHDRAWN.


                                                     FOR THE PANEL:



                                                     Jeffery N. Lüthi
                                                     Clerk of the Panel
IN RE: TENOFOVIR DISOPROXIL FUMARATE
PRODUCTS LIABILITY LITIGATION                                             MDL No. 2881


                                 SCHEDULE A


    DIST DIV. C.A. No.        CASE CAPTION

    CALIFORNIA CENTRAL
    CAC 2     18!09362        Donald R. Dechow Jr. et al v. Gilead Sciences, Inc.

    CALIFORNIA NORTHERN
    CAN 3     18!06972  Holley et al v. Gilead Sciences, Inc.

    LOUISIANA MIDDLE
    LAM 3     18!00718        Hills v. Gilead Sciences, Inc.

    LOUISIANA WESTERN
    LAW 3     18!00975        Pierot v. Gilead Sciences Inc
